Citation Nr: 0924270	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist fracture with traumatic arthritis, rated as 10 
percent disabling from January 22, 2004, to May 2, 2005.  

2.  Entitlement to an increased rating for residuals of a 
left wrist fracture with traumatic arthritis, rated as 70 
percent disabling since May 1, 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force National Guard from 
August 1982 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased a 
rating for residuals of a left wrist fracture with traumatic 
arthritis from 0 percent to 10 percent disabling, effective 
January 22, 2004.  In June 2007, the RO increased the rating 
from 10 percent to 70 percent disabling, effective May 1, 
2006. 

In May 2008, the Veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the local VA 
office.

The issue of entitlement to an increased rating for residuals 
of the Veteran's left wrist fracture with traumatic arthritis 
since May 1, 2006, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a left wrist fracture with traumatic arthritis 
have been manifested by pain, swelling, and motion limited at 
most to 5 degrees dorsiflexion and 5 degrees palmar flexion.  
There is no objective evidence of ankylosis, muscle injury, 
or neurological deficits of the left hand or wrist.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left wrist fracture with traumatic arthritis 
have not been met from January 22, 2004, to May 2, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.59, 4.69, 
4.71a, Diagnostic Codes (DCs) 5214, 5215, 5228, 5229, 5230, 
5307, 8511, 8512 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
Normal radial deviation of the wrist is from 0 to 20 degrees, 
and normal ulnar deviation is from 0 to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the wrist is considered a major joint.  38 
C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  In this case, although there is x-ray evidence 
of arthritis, the Veteran is already in receipt of a 
compensable rating under a limitation of motion code.  
Therefore, he is not entitled to an increased rating for his 
residuals of a left wrist fracture with traumatic arthritis 
under the Diagnostic Codes for arthritis.

The Veteran's residuals of a left wrist fracture with 
traumatic arthritis have been rated as 10 percent disabling 
under DC 5215.  Diagnostic Code 5215 provides ratings based 
on limitation of motion of the wrist.  Limitation of palmar 
flexion in line with the forearm is rated 10 percent 
disabling for the major wrist and 10 percent for the minor 
wrist.  Limitation of dorsiflexion to less than 15 degrees is 
rated 10 percent disabling for the major wrist and 10 percent 
for the minor wrist.  38 C.F.R. § 4.71a, DC 5215.  

Limitation of motion of individual digits is evaluated under 
Diagnostic Codes 5228 through 5230.  38 C.F.R. § 4.71a, DCs 
5228-5230 (2008).  Only Diagnostic Code 5228 provides for a 
rating in excess of 10 percent.  Under this provision, a 20 
percent rating is warranted for limitation of motion with a 
gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers. 

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 cm) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted for limitation of motion of 
either index or long finger if there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or with extension limited by more than 30 degrees.  
Diagnostic Code 5230 indicates that any limitation of motion 
of either ring or little finger is noncompensable.  See 38 
C.F.R. § 4.71a, DCs 5229, 5230. 

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5214 (ankylosis of the wrist), DC 
5307 (flexion of wrist and fingers), DC 8511 (paralysis of 
the middle radicular group) and DC 8512 (paralysis of the 
lower radicular group) are not applicable in this instance, 
as the medical evidence does not show that the Veteran has 
any of those conditions.  Specifically, no treatment record, 
or any report of VA examination for the period under 
consideration demonstrate any objective finding of ankylosis, 
muscle injury, or neurological disorder in the left hand or 
wrist.  

The Veteran's post-service treatment records show that he was 
previously left hand dominant, but that due to his left wrist 
injuries and surgeries, he had learned to become right hand 
dominant after 1986.  For VA purposes, the injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  
38 C.F.R. § 4.69 (2008).  Accordingly, the Veteran will be 
considered left hand dominant, and the diagnostic code 
provisions pertaining to the major arm apply in this case.  

Post-service VA medical records dated from January 2004 to 
April 2005 show that the Veteran received intermittent 
treatment for his left wrist disability.  He suffered from 
left wrist pain, mild diffuse swelling of the left fingers, 
and temperature changes in the fingertips.  He was found to 
have possible gout versus traumatic arthritis.  Range of 
motion testing in a June 2004 medical report showed 30 
degrees dorsiflexion and 10 degrees palmar flexion.  There 
was pain throughout all ranges of motion.  In a November 2004 
medical report, the Veteran was shown to have 10 degrees 
dorsiflexion and 20 degrees palmar flexion.  X-rays showed 
limited left wrist fusion of the scapholunate joint, collapse 
of the radioscaphoid joint with beaking of the scaphoid, and 
fairly significant osteoarthritis.  The Veteran complained of 
neurological symptoms such as numbness and paresthesia in the 
left hand.  However, a September 2004 neurological 
examination was normal with no evidence of left median or 
ulnar neuropathies, and the Veteran was diagnosed with reflex 
sympathetic dystrophy of the left hand.  Based on all of the 
Veteran's symptoms, the physicians recommended that he 
undergo a left wrist fusion.    

On VA examination in April 2004, the Veteran complained of a 
constant aching pain in the joints of his left hand as well 
as swelling in the left hand.  Examination revealed that he 
kept his arm in a sling.  There was some shininess to the 
left hand with a 3 centimeter scar transverse over the wrist 
and a 5 centimeter scar on the radial aspect of the wrist.  
Range of motion testing of the left wrist showed 5 degrees 
dorsiflexion, 5 degrees volar flexion, and about 5 degrees 
eversion and inversion.  The hand was tender to palpation.  
The metacarpophalangeal (MP) joint had 30 degrees flexion and 
0 degrees extension.  There was 45 degrees flexion at the 
proximal interphalangeal (PIP) joint of the index finger, 90 
degrees flexion at the PIP of the third and fourth fingers, 
and 45 degrees flexion at the PIP of the fifth finger.  There 
was no flexion of the distal interphalangeal (DIP) joints.  
The Veteran had full extension of all joints.  He had loss of 
sensation to the pinprick of the dorsum and volar aspects of 
the hands and fingers, but there was no neurological 
diagnosis.  The examiner diagnosed the Veteran with two 
fractures of the left navicular bone, three surgical repairs 
of the left navicular bone, reflex sympathetic dystrophy of 
the left hand, decreased range of motion of the left hand, 
and chronic pain syndrome of the left hand.  

The Board finds that an increased rating for the Veteran's 
residuals of a left wrist fracture with traumatic arthritis 
is not warranted.  The highest assignable rating for 
limitation of wrist motion under Diagnostic Code 5215 is 10 
percent.  Therefore, an increased rating cannot be assigned 
under DC 5215.  A rating in excess of 10 percent may be 
assigned for ankylosis of the wrist under Diagnostic Code 
5214, but there is no objective medical evidence of any 
ankylosis.  See 38 C.F.R. § 4.71a, DC 5214.  Regarding motion 
in the hand, a 20 percent rating may be assigned under DC 
5228 for limitation of the thumb with a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  However, the evidence of 
record does not show any loss of thumb motion.  Thus, a 
rating in excess of 10 percent is not warranted for the 
Veteran's residuals of a left wrist fracture with traumatic 
arthritis for the period under consideration. 

The Board must also consider whether a higher disability 
evaluation is warranted due to functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran had painful range of motion and complained of 
constant pain, swelling, numbness, and paresthesia, there is 
no evidence that the Veteran's limitation of motion was 
increased due to fatigability, endurance, or repetitive use.  
Thus, the Board finds that any pain associated with the 
Veteran's disability is encompassed in the 10 percent rating 
currently assigned to his left wrist disability.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's residuals of a left 
wrist fracture with traumatic arthritis did not warrant a 
rating in excess of 10 percent disabling for the period under 
consideration.  The preponderance of the evidence is against 
the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 that 
satisfied the above three elements.  VA also made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also afforded the Veteran obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied its duties to notify and assist the Veteran.


ORDER

An increased rating for residuals of a left wrist fracture 
with traumatic arthritis from January 22, 2004, to May 2, 
2005, is denied.  


REMAND

In May 2008 testimony before the Board, the Veteran reported 
that his residuals of a left wrist fracture with traumatic 
arthritis had worsened since the most recent examination, 
which was conducted in May 2007.  He complained that his left 
hand had no grip strength and was completely useless, 
preventing him from being able to dress, bathe, or feed 
himself without assistance.  He also reported that his wrist 
was in constant pain that no medication could alleviate.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his residuals of a left wrist fracture with traumatic 
arthritis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
residuals of a left wrist fracture with 
traumatic arthritis.  The claims folder 
should be made available to and 
reviewed by the examiner.  The examiner 
should set forth a complete rationale 
for all conclusions in a legible 
report.

2.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the Veteran 
provided an opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


